Appeal by the defendant from a resentence of the Supreme Court, Kings County (Chambers, J.), imposed December 10, 2007, upon his conviction of assault in the first degree and burglary in the first degree, upon a jury verdict.
Ordered that the resentence is affirmed.
The defendant contends that the resentencing court improperly failed to exercise its sentencing discretion to reconsider the sentence as a whole, in that the court should have considered whether the duration of the terms of imprisonment originally imposed on his conviction of assault in the first degree and burglary in the first degree were still appropriate in light of the fact that periods of postrelease supervision would be imposed. *1089The defendant’s contention is unpreserved for appellate review (see CPL 470.05 [2]; People v Nieves, 2 NY3d 310, 315-316 [2004]; People v Marshall, 228 AD2d 15, 17-18 [1997]; cf. People v D’Avila, 21 AD3d 905 [2005]; People v McHale, 165 AD2d 800 [1990]), and, in any event, is without merit (see People v Stewartson, 63 AD3d 966 [2d Dept 2009]).
The defendant’s remaining contentions are without merit. Santucci, J.E, Covello, Leventhal and Belen, JJ., concur. [See 2007 NY Slip Op 33794(11).]